


Exhibit 10.15


XRS Corporation
2007 Long-Term Incentive and Stock Option Plan


Restricted Stock Unit Award Agreement




This is a Restricted Stock Unit Award Agreement (the “Agreement”), effective as
of (Date) between XRS Corporation, a Minnesota corporation (the “Company”),
(Employee) (the “Participant”).


Background∗


The Company maintains the XRS Corporation 2007 Long-Term Incentive and Stock
Option Plan (As Amended and Restated February 4, 2009) (the “Plan”). Under the
Plan, the Committee appointed by the Board has determined that you are eligible
to receive a Restricted Stock Unit Award under the Plan and hereby grants such
an award to you subject to the following terms and conditions.


Terms and Conditions


1.
Grant of Restricted Stock Units.



(a)    You are granted XXXXXXXXXX (XXXXX) Units of Restricted Stock on the terms
and conditions set forth in this Agreement and as otherwise provided in the Plan
(the “Award”). Restricted Stock Units that are subject to the terms and
conditions of this Agreement are referred to as the “Units.” Each Unit that
vests will entitle you to receive one share of the Company’s common stock.


(b)    The Units are bookkeeping entries only and do not provide you with any
rights of a shareholder of the Company. The Units are subject to forfeiture
unless and until the vesting conditions set forth in this Agreement are
satisfied.


2.
Vesting of Award.



(a)    Scheduled Vesting. If you have continuously provided service (as an
employee, consultant or independent contractor) to the Company or any of its
subsidiaries from the Date of Grant, then the Units will vest on the Scheduled
Vesting Dates. This Award will also vest on an accelerated basis
(notwithstanding the Scheduled Vesting Date) as and to the extent described in
Sections 2(b) and (d).


On or after each of
the following Scheduled        Cumulative number of
Vesting Dates     shares vested
XXXXXXX             XXXX
XXXXXXX             XXXX
XXXXXXX             XXXX








--------------------------------------------------------------------------------




(b)    Death. If your service to the Company and its subsidiaries terminates
before a Scheduled Vesting Date because of your death, then the unvested Units
subject to the current vesting period will immediately vest in full.


(c)    Other Termination of Service. If your service to the Company and its
subsidiaries terminates before a Scheduled Vesting Date for any reason other
than your death, then the Units subject to the current vesting period shall
cease vesting and be forfeited in accordance with Section 5 of this Agreement.


(d)    Change in Control. If a Change in Control (as defined in Section 15)
occurs prior to a Scheduled Vesting Date and before your service to the Company
and its subsidiaries ends, then the unvested Units subject to the current
vesting period shall vest immediately prior to or concurrently with the
consummation of the Change in Control.


3.    Effect of Vesting.


(a)    Time of Settlement. After any Units vest in accordance with Section 2,
the Company will cause to be issued to you (or to your estate in the event of
your death) one share of its common stock in payment and settlement of each
vested Unit. Such issuance will occur as follows:


(1)    If vesting has occurred pursuant to Section 2(a), shares will be issued
in settlement as soon as administratively practicable after the earliest to
occur of (i) (Date), the date of two years after the final Scheduled Vesting
Date, (ii) the date of your death, (iii) the date of your Separation from
Service (as defined in Section 15), or (iv) the date of a Change in Control (as
defined in Section 15).


(2)    If vesting has occurred pursuant to Section 2(b), shares will be issued
in settlement as soon as administratively practicable after the date of your
death.


(3)    If vesting has occurred pursuant to Section 2(d), shares will be issued
in settlement immediately prior to or concurrently with the consummation of the
Change in Control.


(b)    Delayed Settlement. Notwithstanding any other provision of this
Agreement, if at any time shares are to be issued to you hereunder as a result
your Separation from Service and you are at that time a Specified Employee (as
defined in Section 15), then no shares shall be issued to you prior to the date
that is six months after the date of your separation from service (unless
another permitted settlement date intervenes).


(c)    Share Issuance. Any such share issuance shall be evidenced by a stock
certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company, and shall be in complete satisfaction
of such vested Units. If the Units that vest and become payable include a
fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to delivery of Shares as provided herein. Any such
action by the Company shall be conditioned upon compliance with all applicable
legal requirements and satisfaction of any applicable withholding taxes as
contemplated by Section 17 of the Plan and Section 10 of this Agreement.


4.    Applicable Restrictions. The Units may not be transferred, sold, assigned,
pledged, alienated, attached or otherwise encumbered (collectively, a
“Transfer”) prior to the time they vest in accordance with this Agreement,
except for a transfer by will or the laws of descent and distribution in the
event of your death. Any prohibited Transfer will be void and unenforceable
against the Company. No attempted Transfer

2



--------------------------------------------------------------------------------




of any Units that is prohibited hereunder, whether voluntary or involuntary,
shall vest the purported transferee with any interest or right in or with
respect to such Units.


5.    Forfeiture of Units. If any of the Units become the subject of an
attempted Transfer, or if you have a Separation from Service for any reason
other than as provided in Section 2(b), this Award will immediately terminate
and all unvested Units will be forfeited to the Company.


6.    Dividend Equivalents. If the Company pays cash dividends on its common
stock on or after the date of this Agreement, then the Company shall credit to
your account, as of any dividend payment date, a number of additional Units. The
number of additional Units so credited will be equal to the total number of
Units previously credited to your account under this Award (including any Units
previously credited pursuant to this Section 6) multiplied by the per share
dollar amount of the cash dividend paid on that date, divided by the Fair Market
Value of a share of Company common stock on that date. Any additional Units so
credited shall be subject to the same terms and conditions as the Units to which
such additional Units relate, and will be forfeited if the Units with respect to
which such additional Units were credited are forfeited.


7.    Adjustments for Changes in Capitalization. This Award shall be subject to
adjustments for changes in the Company’s capitalization as provided in Section
15 of the Plan.


8.    Interpretation of This Agreement. All decisions and interpretations made
by the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon you and the Company. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.


9.    Discontinuance of Service. Neither this Agreement nor the Award shall
confer on you any right with respect to continued Service with the Company or
any of its Affiliates, nor interfere in any way with the right of the Company or
any Affiliate to terminate such Service. Nothing in this Agreement shall be
construed as creating an employment contract for any specified term between you
and the Company or any Affiliate. Neither any period of notice, if any, nor any
payment in lieu thereof, upon termination of your Service, wrongful or
otherwise, shall be considered as extending your period of Service for purposes
of the Plan or any Award granted thereunder.


10.    Tax Withholding. As a condition precedent to the issuance of shares
hereunder, you are required to pay to the Company (or to its applicable
subsidiary), in accordance with the provisions of Section 17 of the Plan, an
amount equal to the amount of any required income or employment tax withholding
obligation. Payment may be made by electronic transfer, check or authority to
withhold from your cash compensation. The Company may, in its discretion, permit
you to satisfy your obligations with respect to withholding taxes by retaining
shares having an aggregate Fair Market Value equal to the amount of your minimum
required tax withholding obligation.


11.    Award Subject to Plan. The Award evidenced by this Agreement is granted
pursuant to the Plan, the terms of which are hereby made a part of this
Agreement. This Agreement shall in all respects be interpreted in accordance
with the terms of the Plan. If any terms of this Agreement conflict with the
terms of the Plan, the terms of the Plan shall control, except as the Plan
specifically provides otherwise.


12.    Binding Effect. This Agreement shall be binding in all respects on your
heirs, representatives, successors and assigns.



3



--------------------------------------------------------------------------------




13.    Choice of Law. This Agreement is entered into under the laws of the State
of Minnesota and shall be construed and interpreted thereunder (without regard
to its conflict of law principles).


14.    Voluntary Participation. Participation in the Plan shall be entirely
voluntary and any decision not to participate shall not affect your service with
the Company or any of its subsidiaries.


15.    Definitions.


(a)    Cause. “Cause” means what the term is expressly defined to mean in a
then-effective employment or other written agreement between you and the Company
or any of its subsidiaries, or in the absence of any such agreement or
definition, shall mean that you have (i) been convicted of a felony; (ii)
engaged in an act or acts of personal dishonesty intended to result in
substantial personal enrichment of the Employee at the expense of XRS; (iii)
intentionally engaged in other conduct that is demonstrably and materially
injurious to XRS, monetarily or otherwise; (iv) committed a fraud; (v) committed
an act involving dishonesty or disloyalty with respect to XRS or any of its
subsidiaries or affiliates; (vi) engaged in conduct tending to bring XRS or any
of its subsidiaries or affiliates into substantial public disgrace or
disrespect; or (vii) acted or failed to act in a manner involving gross
negligence or willful misconduct with respect to XRS or any of its subsidiaries
or affiliates.
(b)    Change in Control. “Change in Control” means a change in the ownership of
the Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company as provided in
Treasury Regulation § 1.409A-3(i)(5).
(c)    Separation from Service. “Separation from Service” means a separation
from service with the Company and all of its subsidiaries within the meaning of
Treasury Regulation § 1.409A-1(h).
(d)    Specified Employee. “Specified Employee” means a key employee of the
Company and any of its subsidiaries within the meaning of Treasury Regulation
§ 1.409A-1(i).



4



--------------------------------------------------------------------------------




You and the Company have executed this Agreement as of the ____ day of ________,
20__.


 
XRS Corporation






By:_________________________________________


Its:_________________________________________










Participant Signature


____________________________________________




Print Name


____________________________________________






5

